PER CURIAM.
The defendant’s conviction of resisting an officer without violence is hereby reversed and remanded for a new trial. “[T]he trial court erred in instructing the jury as a matter of law that the police officer was acting lawfully when he arrested” the defendant where the legality of the officer’s actions was an issue to be determined by the jury. Dion v. State, 564 So.2d 618, 618 (Fla. 4th DCA1990); Kirschenbaum v. State, 592 So.2d 1272 (Fla. 3d DCA1992); see Brannen v. State, 453 *38So.2d 428 (Fla. 1st DCA1984); Smith v. State, 399 So.2d 70 (Fla. 5th DCA1981).